Citation Nr: 1424002	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include symptoms of blackouts, dizziness, and fainting spells. 

2.  Entitlement to service connection for a seizure disorder. 

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1989.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In June 2011, the Board issued a decision that, in pertinent part, remanded the claims listed above for additional development.  The Agency of Original Jurisdiction (AOJ) has returned the appeal to the Board for further appellate review.  As discussed further herein the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Referred Issues

The issues of entitlement to increased ratings for endometriosis and a pelvic disorder, as well as a petition to reopen a claim for service connection for sinusitis, have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDINGS OF FACT

1.  The Veteran failed to appear for VA examinations scheduled on two dates - August 2, 2011 and August 29, 2011 - in conjunction with her claims for service connection for diabetes and seizures and her claim for an increased rating for her right knee.

2.  The Veteran does not have diabetes mellitus that was incurred in, or is otherwise the result of, her active duty service.

3.  The Veteran does not have a seizure disorder that was incurred in, or is otherwise the result of, her active duty service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A seizure disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The claim of entitlement to an increased rating for a right knee disability must be denied.  38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the initial unfavorable November 2007 rating decision, generally advised the Veteran of the evidence and information necessary to substantiate claims for service connection as well as her claim for an increased rating for right knee disability.  The letter also advised of her and VA's respective responsibilities in obtaining evidence and information and of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In further regard to the duty to notify, and in specific regard to the Veteran's December 2008 RO hearing and August 2010 Board hearing, the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Review of the transcript from the 2008 RO hearing reflects that the hearing officer identified the issues on appeal, indicated what evidence was necessary to substantiate the claims, and elicited testimony as to worsening of the right knee and incurrence of diabetes and seizures.  During the Board hearing, the undersigned Acting Veterans Law Judge also discussed the evidence necessary to substantiate claims for service connection and increased ratings, inquired as to the bases of the Veteran's contentions, and indicated that evidence supportive of her contentions would assist in substantiating her appeal.  Accordingly, the Bryant duties were met.  The hearings were legally sufficient. 

Relevant to the duty to assist, the Veteran's service treatment records, VA records, and identified private treatment records have been obtained and considered.  The Board notes that the Veteran has not identified any other outstanding records pertinent to the issues remaining on appeal.  

The claims file contains the reports of multiple VA examinations.  However, only one such examination report - the report of an orthopedic examination conducted in May 2009 - is pertinent to the claims on appeal.  The Veteran failed to report for the examinations scheduled in conjunction with her claims for service connection for diabetes and seizures as well as for the additionally scheduled examinations to evaluate the severity of her right knee disability.  The claims file reflects two letters sent to the Veteran's current address informing her of these examinations as well as a July 2011 letter from the AMC advising that "when a claimant, without good cause, fails to report for an examination or re-examination, the claim shall be rated based on the evidence of record, or even denied."  The Board finds that VA undertook appropriate efforts to schedule the Veteran for the necessary examinations and to advise her of the consequences of any failure to appear.  Accordingly, the Board finds that VA's duty to assist has been met.

As noted, the Board remanded this case in June 2011 to afford the Veteran the opportunity to identify and/or submit any additional treatment records and to provide her VA examinations.  As the record reflects that the Veteran was advised of the opportunity to identify and submit additional evidence as well as to appear at multiple VA examinations, the Board finds that the prior remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  The Merits of the Service Connection Claims

The Veteran claims to experience diabetes that was incurred in service as well as a seizure disorder that was either also incurred in service or resulted from diabetes or from a psychiatric disorder.  However, the Board, as further explained below, finds that she does not experience any diabetic or seizure disorders that were incurred in, or are otherwise etiologically related to, her service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or within the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by service records, treatment records, the official history of each organization in which such Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records reflect that she was evaluated as normal at the time of her enlistment into service and did not self-report any dizziness/fainting spells or any incidence of sugar/albumin in urine.  Similarly, no such disorder was noted upon her discharge and she completed a self-report of medical history indicating that she had not experienced any dizziness/fainting spells or any incidence of sugar/albumin in urine.  

However, an August 1988 report of emergency medical treatment reflects that she fell down at evening formation; the report also reflects that she complained of stomach cramps and was assessed with gastroenteritis.  In January 1989, the Veteran reported for treatment of stomach cramps, headaches, and dizziness; she was assessed as having a "viral syndrome."  A February 1989 treatment note also shows that the Veteran was treated for injuries incurred in a fall, but does not indicate the cause of the fall.  In April 1989, she was treated for dizziness and fainting; the note reflects that she also complained of nasal congestion and had vomited the prior day.  The treating health care provider assessed probable upper respiratory infection with vasovagal syncope; the Veteran was provided Sudafed and advised to increase her fluid intake.  

The Veteran's service records also show that urinalyses performed on the following dates all reflected no glucose: November 18, 1988; January 11 and 26, 1989; April 7, 1989; and May 1 and 3, 1989.  Further, normal blood glucose was noted in tests performed on November 18, 1988, April 7, 1989, and May 3, 1989.  Post-service, August 7, 1990, blood and urine tests also showed normal and negative glucose, respectively.

Subsequent to service, private medical records reflect the following: complaints of dizziness 'consistent with' hypoglycemia in May 2004; dizziness that "seem[ed] to be sugar/endocrine related" in June 2004; July 2004 private hospital records reflecting that the Veteran had experienced three "new onset" tonic-clonic seizures; a July 2004 treatment note reflecting that the Veteran reported first experiencing diabetes after having a Snickers bar and a grape soda for breakfast; an August 2004 complaint of "new onset" seizures; dizziness attributed to a medication combination in August 2004; an August 2004 private physician letter noting that the Veteran reported experiencing hypoglycemia ever since eating a Snickers bar with a grape soda and experiencing additional episodes while in the military; a September 2004 private mental status examination reflecting that the Veteran's family had attested that she did not experience any seizures until 2004; a September 2004 psychiatric treatment note observing that the Veteran reported having experienced hypoglycemia "for years;" a September 2004 assessment of stable diabetes; a January 2006 diagnosis of hypoglycemia; a January 2006 normal electroencephalogram report reflecting that the Veteran self-reported episodes of syncope since 1988; a diagnosis of "seizures, nonepileptic" in February 2006; a February 2006 brain MRI report noting a one and a half year history of seizures;

At the December 2008 RO hearing, the Veteran testified that she began experiencing fainting episodes in service.  She explained that she believed such episodes correlated with diabetes because "if your blood sugar goes high, you can have a seizure."  She also testified that she was told after service that her blood sugar was running high and was advised, in regard to her faintness, that when "you get to a point where it drops really fast [] that's when you fall out."

The Veteran's sister submitted an April 2009 statement in which she reported having "known" the Veteran to "blackout due to low and high blood sugar."

A May 2009 VA mental disorders examination reflects that the Veteran reported having first experienced seizures in 2004.
At the August 2010 Board hearing, the Veteran attested that she had passed out only once prior to service and that episode was not preceded only by her "standing up talking to somebody."  She alleged that the in-service episodes of fainting were caused by her blood sugar and also contended that she experienced seizures secondary to depression and bipolar disorder.  

In a September 2010 statement, the Veteran attested that her blood sugar was never tested during service and again reported having experienced multiple episodes of dizziness and fainting while on active duty.

a.  Diabetes Mellitus

The Veteran contends that she has diabetes mellitus that was incurred in, and has existed since, service and she has presented evidence that health care providers have diagnosed her alternately with diabetes and hypoglycemia.  However, although a Veteran is generally considered competent to report his or her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), she is not competent to provide an opinion as to the etiology of diabetes/hypoglycemia as that involves a medical subject concerning an internal physical process which extends beyond an immediately observable cause-and-effect relationship.  Moreover, as the diagnosis of diabetes requires clinical examination and interpretation of examination findings, her opinion as to etiology is non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Although the Veteran was afforded the opportunity to appear at VA examinations for a clinical evaluation and medical opinion, she, without explanation, failed to report.  In such circumstance, the Board must decide her claim based on the evidence of record.  38 C.F.R. § 3.655(b).  This evidence of record does contain private diagnoses of diabetes and hypoglycemia, but those diagnoses were not rendered until more than 14 years after her discharge from active duty service.  Moreover, the Veteran's service records reflect that none of her in-service episodes of dizziness/faintness were attributed to diabetes, hypoglycemia, or any blood sugar issue.  Service records also show that her blood sugar was tested on numerous occasions and the results were consistently normal; multiple urinalyses also revealed no glucose.

The Veteran has contended that her symptoms in service and after service reflect continuity of diabetic/hypoglycemic symptoms, but the Board finds her contentions not credible due to inconsistency and implausibility.  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), it may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In determining the credibility of evidence, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, consideration of such factors reflects that the Veteran is not credible.  Specifically, she contended that her in-service dizzy/fainting spells were not attributed to any specific cause and that her blood sugar was never tested, but service records show that all episodes but one were attributed to causes such as virus or infection and that her blood sugar was consistently normal upon testing.  She has reported that her first episode of dizziness/faintness was brought on by eating a Snickers bar with a grape soda, but she has also stated that the first episode was preceded by merely standing and talking to someone.  In addition to these inconsistencies, the Board also finds it facially implausible that the Veteran would have experienced dizziness and fainting, that she believed was attributed to a blood sugar problem, for 14 years prior to seeking consistent medical care or otherwise addressing such a health issue.  Caluza, 7 Vet. App. 498.  For these reasons, the Board finds her contentions of continuity of symptomatology not credible - the Veteran cannot support her claim on the basis of her own assertions of continuity, alone.  See Walker, 708 F.3d 1331.  

The Board acknowledges that the claims file does contain some opinions which appear to support the Veteran's contentions as to the etiology of any current diabetes/hypoglycemia.  However, these opinions have little probative value as they are either not competent or not credible.  In regard to the April 2009 statement from the Veteran's sister, the file does not reflect that her sister has any medical training or expertise that qualify her to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In regard to the private diagnosis, rendered in August 2004, which indicates that hypoglycemia may have begun in the Veteran's military service, that opinion was based on a medical history provided by the Veteran; as the Board has found her not credible, reiteration of her contentions by a doctor does not confer any additional competency or credibility.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

For all the foregoing reasons, the claim for service connection for diabetes must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

b.  Seizure Disorder

As an initial matter, the Board observes that the Veteran has contended that she experiences seizures that began in service and/or seizures that are secondary to diabetes or secondary to an acquired psychiatric disorder.  Immediately above, the Board determined that she does not experience diabetes that was incurred in, or is otherwise incident to, her active duty service.  In a prior, June 2011, decision, the Board also denied service connection for an acquired psychiatric disorder.  As the Veteran is not in receipt of service connection for either diabetes or an acquired psychiatric disorder, she is not entitled to service connection for a seizure disorder on a secondary basis to either condition.


Moreover, as the Veteran has not been diagnosed with epileptic seizures, the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology cannot be applied here as non-epileptic seizures are not among those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Regardless, the Veteran's contentions as to the timing of the onset of any seizures are not credible as they are inconsistent with each other and with the competent medical evidence of record.  Caluza, 7 Vet. App. 498.  Specifically, although the Veteran has contended to experience seizure symptoms since service, her service records reflect only dizziness and faintness attributed to other etiologies, and the subsequent medical evidence of record reflects that she was first diagnosed with seizures in 2004.  Moreover, the medical evidence describes those seizures as 'new onset,' reflects that the Veteran informed treating physicians that the seizures were 'new onset,' and reflects that the Veteran's family members also informed a September 2004 health care provider that she had not experienced any earlier seizures.  The Veteran also informed a May 2009 VA mental disorders examiner that she first experienced seizures in 2004.

Further, and as noted above in regard to the Veteran's contention that she had experienced fainting due to blood sugar ever since service, the Board also finds it implausible that she would experience seizures for 14 years after service before informing physicians and, at that time, would inform physicians that such seizures were 'new.'  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The contemporaneous evidence of record here has greater probative value than the Veteran's subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Although the Veteran is generally considered competent to report her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board has found her reports not credible.  Moreover, she is not competent to provide an opinion as to the etiology of any seizures as that involves a medical subject concerning an internal physical process which extends beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As there is no medical evidence of record supporting her contention that she experiences a seizure disorder that began during, or is otherwise related to, her active duty service - and the Board must decide her claim based on the evidence of record (38 C.F.R. § 3.655(b)) - the preponderance of the evidence is against the claim.  The benefit-of- the-doubt doctrine cannot be applied here and the claim for service connection for a seizure disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

II.  The Merits of the Increased Rating Claim

The Veteran has contended that her right knee disability is more disabling than as reflected by the currently assigned rating.  However, pursuant to regulation, her claim for an increased rating for her right knee disability must be denied.  38 C.F.R. § 3.655(b).

The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled VA medical examinations.  That regulation directs that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, certain action must be taken.  Specifically, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and, when a claimaint fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Here, the Veteran was scheduled for two VA examinations (August 2, 2011 and August 29, 2011) to evaluate the severity of her service-connected right knee disability.  However, she failed to report for either examination and did not advise VA of any reason for her failures to report.  As these examinations were scheduled in conjunction with a claim for increase, pertinent regulation requires that her claim be denied.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for diabetes mellitus, Type II, is denied.

Entitlement to service connection for a seizure disorder is denied.

A disability rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


